                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:   3:19-CR-75-KAC-DCP-4
                                                 )
  CHRISTOPHER MICHAEL WYRICK,                    )
                                                 )
                Defendant.                       )


                                            ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation

  recommending that the Court: (1) find that the video teleconference plea hearing in this

  case could not be further delayed without serious harm to the interests of justice; (2) grant

  the Defendant’s motion to withdraw his not guilty plea to Counts One (conspiracy to

  distribute and possession with the intent to distribute five (5) kilograms or more of cocaine,

  a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

  841(b)(1)(A)) and Three (conspiracy to conduct and to attempt to conduct a financial

  transaction affecting interstate commerce and foreign commerce involving the proceeds of

  an illegal activity with the intent to promote the carrying on of specified unlawful activity,

  that is conspiracy to distribute five (5) kilograms or more of cocaine, in violation of 18

  U.S.C. §§ 1956(h) and 1956(a)(l)(A)(i)) of the Superseding Indictment [Doc. 98] and

  accept the Defendant’s plea of guilty to both counts; (3) adjudicate the Defendant guilty of

  the offenses in Counts One and Three of the Superseding Indictment and defer a decision




Case 3:19-cr-00075-KAC-DCP Document 442 Filed 02/02/21 Page 1 of 2 PageID #: 2466
  on whether to accept the plea agreement until sentencing; and (4) keep the Defendant in

  custody until sentencing in this matter [Doc. 376]. Neither party filed an objection to the

  report and recommendation to date, and the time to file an objection has expired.

         After reviewing the record, the Court agrees with the magistrate judge’s report and

  recommendation.     Accordingly, the Court ACCEPTS and ADOPTS the magistrate

  judge’s report and recommendation [Id.] pursuant to 28 U.S.C § 636(b)(1) and ORDERS

  as follows:

         (1)    The finding that the video teleconference plea hearing in this case could not

  be further delayed without serious harm to the interests of justice is ADOPTED;

         (2)    The Defendant’s motion to withdraw his not guilty plea to Counts One and

  Three of the Superseding Indictment is GRANTED, and his plea of guilty to both counts

  is ACCEPTED;

         (3)    The Defendant is hereby ADJUDGED guilty of the offenses in Counts One

  and Three of the Superseding Indictment, and a decision on whether to accept the plea

  agreement is DEFERRED until sentencing; and

         (4)    The Defendant SHALL BE KEPT in custody until sentencing in this matter.

         IT IS SO ORDERED.

                                               s/ Katherine A. Crytzer
                                               KATHERINE A. CRYTZER
                                               United States District Judge




                                      2
Case 3:19-cr-00075-KAC-DCP Document 442 Filed 02/02/21 Page 2 of 2 PageID #: 2467
